DETAILED ACTION
Applicants’ filing of June 6, 2022, in response to the action mailed March 4, 2022, is acknowledged.  It is acknowledged that claims 3, 7, and 17-20 are cancelled, claims 1, 4-6, 8-16, and 21-24 have been amended, and claims 25-26 have been added.  Claims 1-2, 4-6, 8-16, and 21-26 are pending.  
The elected invention is directed to a method of processing an allergenic whey protein comprising partially hydrolyzing the protein with thermolysin (0.1% to about 10% hydrolysis) and crosslinking the partially hydrolyzed protein with transglutaminase, wherein 
in the partially hydrolyzed protein composition, 30% of total mass has a size of 3-10 kDa, 
the cross-linked peptides have reduced allergen message compared to the whey protein, 
the crosslinked peptides have IgE immunoreactivity less than 10% of IgE immunoreactivity of the whey protein, and
the protein is not casein or soy protein

wherein, the method does not include generating an emulsion.
Claims 9-10, 13-14, 16, 21, and 23-24 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).   Claims 1-2, 4-6, 8, 11-12, 15, 22, and 25-26, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is May 21, 2018, the filing date of US 62674186, which disclosed the recited subject matter 
AIA -First Inventor to File Status
Based on the effective filing date of May 21, 2018 the present application is being examined under the AIA , first to file provisions.
Title-Objections
The title, as amended, is objected to because it is not sufficiently descriptive of the claimed invention, which is hydrolysis and cross-linking of milk proteins.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Claims-Objections
Objection to claim 22 for being dependent from a withdrawn claim is maintained.  Applicants state that they have withdrawn claim 22.  This is improper, as claim 22 encompasses the elected invention.  
Objection to claim 22 for being a duplicate of claim 15 is maintained.  Applicants state that the objection is traversed on the ground that claim 22 further requires the subject matter of claim 13, which is not required by claim 15.  This is not persuasive.  Claim 13 recites less than 25% of B lactoglobulin-specific IgE immunoreactivity and claim 22 further limits to less than 10%, which is the same as claim 15. 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 6, and 11-12 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 4, the phrase ‘degree of hydrolysis of from 0.1 % to 10%’ renders the claims indefinite.  It is unclear whether said phrase means (i) 0.1% to 10% of the proteins have been cleaved at least once or (ii) 0.1% to 10% of the proteins have been cleaved to amino acids. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) 0.1% to 10% of the proteins have been cleaved at least once.
Rejection of claims 6 and 11, because the phrase “the protein comprises an allergenic protein” renders the claim indefinite, is maintained.  In response, applicants state that the rejection has been addressed with the amendment to claim 1 to recite that the protein in the composition comprises various specific proteins.   This is not persuasive.  In reciting ‘the composition comprises a milk protein’ does not limit the composition to milk proteins or to allergenic protein.  It remains unclear whether said phrase means (i) the protein composition comprises an allergenic protein or (ii) the milk protein is an allergenic protein.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (i) the protein composition comprises an allergenic protein.
For claim 12, the phrase ‘wherein the comprises’ renders the claim indefinite.  It is unclear whether said phrase means (i) wherein the composition comprises or (ii) wherein the protein comprises. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) wherein the composition comprises.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
The following comments are made.  The claims use the phrase ‘the protein comprises’ (for example claims 6, 8, 11, and 15).  In standard English, the phrase ‘the protein’ means a single, specific protein.  However, in the context of the current claims, reciting ‘the protein comprises’, and claim 1 reciting ‘a composition comprising protein’ it is assumed that ‘the protein’ means the total protein fraction of the composition. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. papain

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 11-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by O’Sullivan et al, 2012.  O’Sullivan teaches hydrolysis of casein (caseinate) with Alcalase (subtilisin), Corolase 7089 (undefined mix of metalloprotease and serine protease), Promod 144MC (papain), or Corolase PP (undefined mix of metalloprotease and serine protease) followed by cross-linking of the hydrolysates with transglutaminase (p19 ¶2.2). The time-dependent degree of hydrolysis ranges from 0.85 to 27.08% (Table 1).  Regarding size, 3.12-11.35% of the peptide fragments were 5-10kDa and 96.63% of the peptide fragments were <5kDa (Table 2).  Upon treatment with Alcalase followed by transglutaminase, the antigenicity of the composition was significantly reduced (p22 ¶3.4; Table 3)1.  Therefore, claims 1, 4-5, and 11-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by O’Sullivan et al, 2012.
 
Claims 1, 4-5, 8, 11-12, 15, 22, and 26 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wróblewska et al, 2008.  Wróblewska teaches treatment of whey protein with Alcalase followed by cross-linking with transglutaminase.  The hydrolysate, prior to crosslinking, has a peptide mixture below 14.2 kDa, including at least 30% peptides of 3-10kDa (Fig 3A). The hydrolyzed and cross-linked composition had no immunoreactivity with alpha-1g antibodies and only 0.6% immunoreactivity with beta-1g, the major milk protein antigens (p21 ¶2)2.   Therefore, claims 1, 5, 8, 11-12, 15, 22, and 26 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wróblewska et al, 2008.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 
 Claims 2, 6, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al, 2012 in view of Hsieh et al, 2016. The teachings of O’Sullivan are described above.   O’Sullivan does not teach using thermolysin for producing casein hydrolysate.  Hsieh teaches using thermolysin for producing casein hydrolysate comprising peptides of >2.5kDa (p567¶2)3.  It would have been obvious to a person of ordinary skill in the art to extend the teachings of O’Sullivan to used thermolysin for producing casein hydrolysate, as taught by Hsieh, and then crosslinking the hydrolysate with transglutaminase as taught by O’Sullivan.  Motivation to do so is provided by the desire to reduce the antigenicity of the casein-comprising  composition.  The expectation of success is high, as Hsieh successfully uses thermolysin to produce casein hydrolysate and O’Sullivan demonstrates that production of  casein hydrolysate followed by cross-linking is effective at reducing antigenicity (Table 3).  Therefore, claims 2, 6, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al, 2012 in view of Hsieh et al, 2016.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).

Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding claims 11-12, as explained above, upon treatment with Alcalase followed by transglutaminase, the antigenicity of the composition was significantly reduced.  Since the Office does not have the facilities for examining and comparing applicants’ method with the method of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed method and the method of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method; specifically, the reduction in allergenicity.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
        
        2 Regarding claims 11-12, 15 and 22, as described above, the hydrolyzed and cross-linked composition of Wróblewska had dramatically reduced alpha-1g and beta-1g antigenicity, the major milk protein antigens.  Since the Office does not have the facilities for examining and comparing applicants’ method with the method of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed method and the method of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method; specifically, reduction in allergenicity and IgE immunoreactivity).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
        
        3 Since the Office does not have the facilities for examining and comparing applicants’ method with the method of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed method and the method of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method; specifically the generation of thermolysin-produced casein hydrolysate comprising peptides of 3-10kDa).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.